Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (WO 2017/057466) in view of Kushi (JP 2017-226901) and further in view of Miyamoto (US 2006/0151441).
Regarding claim 1, Yoshida teaches a method for manufacturing a tailored blank (12) press formed product (p.0042), comprising a welding step in which two steel plates (14, 16) are abutted against each other (p.0041; as shown in Fig. 2) and welded together at side surfaces of the two steel plates to form a blank (p.0042); a shearing step of shearing the blank or a processed blank along a line that crosses a welding line formed in the welding step (abstract; p.0023; p.0024; p.0036; p.0039; p.0078; Fig. 10 and 11); and the welded-and-sheared portion being welded in the welding step (p.0042; abstract).
Yoshida fails to disclose an electric heating step of electrically heating a welded-and-sheared portion of a sheared section of the blank or the processed blank; wherein, in the electric heating step: the welded-and-sheared portion is clamped by a pair of cylindrically-shaped electrodes, each of which includes a convexly-shaped end surface, and a current is applied between the pair of cylindrically-shaped electrodes, wherein each convexly-shaped end surface of each cylindrically-shaped electrode includes a distal portion characterized by a radius of curvature, wherein, in the electric heating step, a second line that connects the distal portions of the pair of cylindrically-shaped electrodes crosses the welded-and-sheared portion.
Kushi teaches a method wherein a processing portion is heated by electric heating in order to relax residual stress caused by pressing (p.0010-0012; p.018; p.0025); wherein in the electric heating step: the processing portion is clamped by a pair of electrodes (as shown in Fig. 7), and a current is applied between the pair of electrodes (p.0019; p.0025; p.0035; p.0039),wherein, in the electric heating step, a second line that connects distal portions of the pair of electrodes crosses the welded-and-sheared portion (as shown in Fig. 7).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Yoshida, with Kushi, by electrically heating the welded-and-sheared portion with a pair of electrodes, for the advantages of relaxing residual stress caused by shearing and welding.
It would have been an obvious matter of design choice to provide cylindrically-shaped electrodes since the applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the electrodes of Kushi.
Yoshida and Kushi combined fail to disclose wherein the pair of cylindrically-shaped electrodes, each includes a convexly-shaped end surface, wherein each convexly-shaped end surface of each cylindrically-shaped electrode includes a distal portion characterized by a radius of curvature, wherein, in the electric heating step, a second line that connects the distal portions of the pair of cylindrically-shaped electrodes crosses the welded-and-sheared portion.
Miyamoto teaches electric heating by clamping a pair of electrodes (1, 4), each of which includes a convexly-shaped end surface (as shown in Fig. 10-12), wherein each convexly-shaped end surface of each electrode includes a distal portion characterized by a radius of curvature (as shown in Fig. 10-12), wherein, in the electric heating step, a second line that connects the distal portions of the pair of electrodes crosses the welded-and-sheared portion (as shown in Fig. 10-12).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Yoshida and Kushi, with Miyamoto, by having both of the electrodes of Kushi being convex, for the advantages of localized heating.
Regarding claim 2, Yoshida, Kushi and Miyamoto combined teach the method for manufacturing the tailored blank press formed product as set forth above, further comprising: a spot welding step of performing spot welding on a steel product obtained by shearing the blank or the processed blank (Kushi; p.0019; p.0025; p.0039), the spot welding step being performed before or after the electric heating step (Kushi; p.0019; p.0025; p.0039), wherein the electric heating step is performed by using an electrode used in the spot welding step (Kushi; p.0019; p.0025; p.0039).
Regarding claim 5, Yoshida, Kushi and Miyamoto combined teach the method for manufacturing the tailored blank press formed product as set forth above, wherein a clamping force applied by the pair of cylindrically-shaped electrodes to the welded-and-sheared portion is less than a force that causes plastic deformation of the two steel plates (Kushi, as shown in Fig. 7 there is no plastic deformation of the workpiece before or after applying current to the workpiece; Moyimoto, as shown in Fig. 10, before current is applied to the electrodes, there is no plastic deformation of the plates).
Regarding claim 7, Yoshida, Kushi and Miyamoto combined teach the method for manufacturing the tailored blank press formed product as set forth above, wherein in the electric heating step, an energizing current and an energizing time are set so that a temperature is lower than a transformation point of the two steel plates (Kushi; p.0009-0010; p.0039; p.0046-0047; steel melts at 3000F).

Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “The electrode rollers of Miyamoto are shown in FIG. 1 (reproduced below) and are described as “a pair of electrode rollers which roll on a plate member...” and “wherein the pair of electrode members are electrode rollers which roll relative to the at least one plate member to be welded.” See Miyamoto at §[0028] and claim 7. As shown, the pair of roller electrodes 1, 2 each include a continuous outer surface which is “facing the plate members 31, 32, in other word, an outer peripheral surface of the electrode roller 1 is formed in an oval shape projecting toward the plate members 31, 32 in a curved manner.” See Miyamato at §[0071]. The outer surface of the pair of roller electrodes 1, 2 is neither shaped as to have a radius of curvature nor constitutes a convexly-shaped end surface of a cylinder. At most, Miyamoto appears to discuss an “outer peripheral surface of the electrode roller 1” formed in an oval shape, but Applicant submits that an oval shaped continuous “outer peripheral surface” is not the same as or suggestive of a “convexly-shaped end surface” that “includes a distal portion characterized by a radius of curvature.” To explain, independent claim 1 includes the language: “the welded-and-sheared portion is clamped by a pair of cylindrically- shaped electrodes.” This is different from Miyamoto appears to discuss…. Therefore, the described roller electrodes 1, 2 of Miyamoto does not disclose or render obvious the “cylindrically-shaped electrodes, each of which includes a convexly-shaped end surface” and, further, “wherein each convexly-shaped end surface of each cylindrically-shaped electrode includes a distal portion characterized by a radius of curvature” as is required by the amended independent claim 1.” on remarks page 5, lines 20-23, page 6, and page 7, lines 8-12.  In response to Applicant’s arguments, it would have been an obvious matter of design choice to provide cylindrically-shaped electrodes since the applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the electrodes of Kushi. The word “convex” is defined as having a surface that is curved or rounded outward (https://www.dictionary.com/browse/convex), and “radius of curvature” is defined as the absolute value of the reciprocal of the curvature at a point on a curve..  Therefore, Miyamoto teaches electric heating by clamping a pair of electrodes (1, 4), each of which includes a convexly-shaped end surface (as shown in Fig. 10-12), wherein each convexly-shaped end surface of each electrode includes a distal portion characterized by a radius of curvature (as shown in Fig. 10-12), wherein, in the electric heating step, a second line that connects the distal portions of the pair of electrodes crosses the welded-and-sheared portion (as shown in Fig. 10-12). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Yoshida and Kushi, with Miyamoto, by having both of the electrodes of Kushi being convex, for the advantages of localized heating.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        12/01/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761